DETAILED ACTION
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-18-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 states that the base material is exposed in the second region, while claim 3 (which depends from claim 1) states that the pattern portion is disposed on the second region. It is unclear whether the claimed “pattern portion” of claim 3 is intended to refer to a material deposited onto the second region (which would appear to contradict the limitation of claim 1 stating that the base material is exposed in the second region) or whether the recitation of the “pattern portion” in claim 3 is intended to be a statement of intended use for the second region. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamade et al., US PGPub. No. 2014/0272725.
Regarding claim 1, Hamade teaches a substrate for pattern formation comprising a base material (1 of Fig. 1) and a perfluoropolyether group-containing silane compound (2 of Fig. 1) disposed on a first region of the base, with the base material exposed on adjacent second regions that are free of the perfluoropolyether group-containing silane compound (¶ [0027]-[0039 and Claims 1-2).

Regarding claim 3, the claim appears to be a statement of intended use rather than a specific structural limitation, as the “pattern portion” appears to refer to an arbitrary region of the substrate. Nevertheless, the exposed regions of the substrate of Hamade appear to correspond to the claimed “pattern portions.” 

Regarding claim 4, Hamade teaches a metal (¶ [0047]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamade et al., US PGPub. No. 2014/0272725.
Regarding claim 2, Hamade teaches numerous variations on the perfluoropolyether group-containing silane compound (Formulas 3-9 and ¶ [0032]-[0037]) that substantially overlap in scope with the claimed (A1), (A2), (B1), (B2), (C1), (C2), (D1), or (D2) of claim 2 (e.g. Hamade’s Formula 3, which corresponds to the claimed compound A1). 

Regarding claim 5, the teachings of Hamade differ from the present invention in that while Hamade teaches “a metal” (¶ [0047]), Hamade does not teach any specific metal. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate metal as the metal of Hamade based on the intended use and desired properties of the final product, and the specific metals of claim 5 would have been obvious to try for one of ordinary skill in the art as one of ordinary skill in the art would have understood that the metals listed in claim 5 constitute a substantial portion of commonly-used metals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785